     Case 2:20-cv-09814-PA-JEM Document 19-3 Filed 04/21/21 Page 1 of 2 Page ID #:91




 1    SO. CAL. EQUAL ACCESS GROUP
      Jason J. Kim (SBN 190246)
 2    Jason Yoon (SBN 306137)
      101 S. Western Ave., Second Floor
 3    Los Angeles, CA 90004
      Telephone: (213) 252-8008
 4    Facsimile: (213) 252-8009
      scalequalaccess@yahoo.com
 5
      Attorneys for Plaintiff
 6    KIMBERLY FRAZIER
 7
                               UNITED STATES DISTRICT COURT
 8
                              CENTRAL DISTRICT OF CALIFORNIA
 9
10    KIMBERLY FRAZIER,                               Case No.: 2:20-cv-09814 PA (JEMx)
11            Plaintiff,                              Declaration of Kimberly Frazier in
                                                      Support of Plaintiff’s Motion for Default
12          vs.                                       Judgment
13                                                    Date: May 17, 2021
      CYRUS G. ETEMAD; and DOES 1 to 10,              Time: 1:30 p.m.
14                                                    Courtroom: 9A
                    Defendants.
15                                                    Honorable Judge Percy Anderson
16
17
18
19          1. I am the plaintiff in this matter and, based on my own experience and
20                knowledge, I can competently declare the following:
21          2. I have a physical disability with substantial limitation in ability to walk. I use a
22                wheelchair for mobility at all times when traveling in public.
23          3. In or around May of 2020, I went to a clothing store (“Business”) located at or
24                about 6744 Laurel Canyon Blvd., North Hollywood, California.
25          4. When I got there, I discovered barriers and conditions in the parking space that
26                denied full and equal access by persons like myself who require the use of a
27                wheelchair for mobility.
28




                               DECLARATION OF KIMBERLY FRAZIER - 1
     Case 2:20-cv-09814-PA-JEM Document 19-3 Filed 04/21/21 Page 2 of 2 Page ID #:92



 l           5   Due to the lack of accessiblefacilities, I have been deterred from further
 2            attemptingto visit the Business.
 3          6 I would like to return to the Business.

 4          7    [ dec[areunder penalty of perjury under the laws of the Stateof Ca]ifomia that
 5               the foregoing is true and accurate.
 6
                                                             /




 7    Dated: April 21, 2021                  By
 8
                                                       KIMl#RLY
                                                       Plaintiff
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                              DECLARATION OF KIMBERLY FRAZIER - 2
